December 2, 2010 Via EDGAR and Overnight Mail Edwin Kim United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Mail Stop 6010 Re:Octus, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 23, 2010 File No. 000-21092 Dear Mr. Kim: Octus, Inc. (“Octus” or the “Company”) is submitting this letter to request an extension to December 21, 2010, being ten business days past the noted due date ofDecember 7, 2010, for response to comments raised in the Staff’s letter to Octus dated November 5, 2010 (the “SEC Comment Letter”) regarding your review of the above-referenced Annual Report on Form 10-K for the year ended December 31, 2009 (the “10-K”) filed by Octus. Octus has made substantial progress towards the completion of the required response and amendments. However, given the overall number of comments and the number requiring accounting analysis, input and approval from our Auditors, we require additional time to complete the response and amendments. You may contact me at (530) 546-0200 if you have any questions regarding the above responses to your comments. Sincerely, /s/ Christian J. Soderquist Christian J. Soderquist Chief Executive Officer Octus, Inc.
